     Case 3:19-cv-01719-H-WVG Document 48 Filed 07/01/20 PageID.876 Page 1 of 2



1
2
3
4
5
6
7
8
9
                             UNITED STATES DISTRICT COURT
10
                           SOUTHERN DISTRICT OF CALIFORNIA
11
12
     AQUA LIGHTING TECHNOLOGIES,                           Case No.: 19-cv-01719-H-WVG
13
     LLC, a Virginia limited liability company,
14                                        Plaintiff,       ORDER GRANTING JOINT
                                                           MOTION TO DISMISS AND
15   v.                                                    DIRECTING THE CLERK TO
16   ZODIAC POOL SYSTEMS, LLC, a                           CLOSE THE CASE
17   Delaware limited liability company,
                                                           [Doc. No. 47.]
18                                     Defendant.

19
           On June 30, 2020, the parties filed a joint motion pursuant to Federal Rule of Civil
20
     Procedure 41 to dismiss the action with ALT’s claims being dismissed with prejudice, and
21
     Zodiac’s counterclaims for declaratory relief being dismissed without prejudice. (Doc. No.
22
     47.) In addition, the parties stipulate that each party will bear its own attorneys’ fees, costs,
23
     and expenses. (Id.)
24
           The Court, for good cause shown, grants the joint motion to dismiss. The Court
25
     dismisses the action.      ALT’s claims are dismissed with prejudice, and Zodiac’s
26
     counterclaims for declaratory relief are dismissed without prejudice. In addition, each
27
28

                                                       1
                                                                                    19-cv-01719-H-WVG
     Case 3:19-cv-01719-H-WVG Document 48 Filed 07/01/20 PageID.877 Page 2 of 2



1    party will bear its own attorneys’ fees, costs, and expenses. The Clerk is directed to close
2    the case.
3          IT IS SO ORDERED.
4    DATED: July 1, 2020
5
                                                   MARILYN L. HUFF, District Judge
6                                                  UNITED STATES DISTRICT COURT
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                                19-cv-01719-H-WVG
